DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to Claim 1:
1. A method comprising: 

identifying a file to synchronize at a first client device connected to a local area network; determining whether the file to synchronize at the first client device is available on a second client device connected to the local area network; and 

synchronizing the file at the first client device by: 

causing the second client device to download the file to the first client device based on a determination that the file is available on the second client device connected to the local area network; or 

causing a synchronization server to download the file to the first client device based on a determination that the file is unavailable on the second client device.

The application is allowable as the prior art fails to teach or render obvious the above underlined limitations in combination with the other limitations of the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Scott et al. (U.S. 2002/0049760) teaches in ¶ [0041]:
[0041] To determine what files are available and where they may be available in the central directory 112 so that they can readily be searched by any peer 102a-102n, a directory synchronization process is necessary. Applying this technique, it may be the responsibility of each peer 102a-102n in the network 100 to send their list of files they have available, at least periodically, along with any changes to that list as they occur, to the central directory 112.

However, Scott fails to teach or render obvious the limitation “causing the second client device to download the file to the first client device based on a determination that the file is available on the second client device connected to the local area network; or causing a synchronization server to download the file to the first client device based on a determination that the file is unavailable on the second client device” in combination with the other limitation of the independent claim.

Luke et al. (U.S. 2005/0262371) teaches in ¶ [0050]:
[0050] 9. Certain embodiments of the present invention are specifically directed to a peer-to-peer (no central sync server), rule-based (sync performed on each individual computer system based on local PSRs), total-pull (no files are pushed) synchronization system; one alternative embodiment is directed to same for a "roaming" (mobile) computer device; and additional alternative embodiments are directed to same for network-independence (or multi-networks), constant syncing, automatic operation and syncing, and the utilization of existing networking, security, and/or authentication protocols.

Luke fails to teach or render obvious the limitation “causing the second client device to download the file to the first client device based on a determination that the file is available on the second client device connected to the local area network; or causing a synchronization server to download the file to the first client device based on a determination that the file is unavailable on the second client device” in combination with the other limitation of the independent claim.
Goyal et al. (U.S. 2008/0189440) teaches in ¶ [0094]:
[0094] Two types of changes (addition of new data elements and modification of existing data elements) have been described, but the reader will appreciate that the method 500 can be applied to other types of changes with only little or no modification (e.g., deleting data elements or marking data elements for archival on a peer device). Moreover, the method 500 can be performed sequentially, in different devices, to pass a synchronized version of data from one device to another. As described in the example scenario above, such a passing of data from one device to another device in a peer-to-peer manner can enable a user to employ various electronic devices to manage different kinds of information, even when one or more of the devices does not have access to a central repository of information, or when such a central repository of information is not maintained. Moreover, the peer-to-peer synchronization methods described in this document can enable a user to employ various similarly provisioned peer devices to manage his or her information, without forcing the user to install special server-client software on any of the devices or to specially configure any of the devices as either servers or clients.

Goyal fails to teach or render obvious the limitation “causing the second client device to download the file to the first client device based on a determination that the file is available on the second client device connected to the local area network; or causing a synchronization server to download the file to the first client device based on a determination that the file is unavailable on the second client device” in combination with the other limitation of the independent claim.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA NGUYEN whose telephone number is (571)270-5660. The examiner can normally be reached Monday - Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA NGUYEN/Primary Examiner, Art Unit 2442